DETAILED ACTION
Acknowledgements
This office action is in response to the claims filed 05/09/2022.
Claims 1, 3, and 9 are amended. 
Claim 11-20 are cancelled.
Claims 1-10 are pending.
Claims 1-10 have been examined.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Response to Arguments
Applicant's arguments filed 05/09/2022 have been fully considered but they are not persuasive. 
101
Furthermore, “it is important to keep in mind that an improvement in the abstract idea itself (e.g. a recited fundamental economic concept) is not an improvement in technology. For example, in Trading Technologies Int’l v. IBG, 921 F.3d 1084, 1093-94, 2019 USPQ2d 138290 (Fed. Cir. 2019), the court determined that the claimed user interface simply provided a trader with more information to facilitate market trades, which improved the business process of market trading but did not improve computers or technology.” MPEP 2106.05(a) (II). Here Applicant’s limitations do not appear to be directed at the improvement of a technology but more a business process in assigning licenses. The subject matter rejection is retained. 
112
Due to Applicant’s amendments, the prior 112 rejections are withdrawn.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-10 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. As described below, the claim(s) are/is directed to abstract idea(s), but there are no additional elements of the claim(s) that add sufficiently more to the abstract idea(s) to be permissible under 35 U.S.C. 101.

Subject Matter Eligibility Standard
When considering subject matter eligibility under 35 U.S.C. § 101, it must be determined whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter (101 Analysis: Step 1). Even if the claim does fall within one of the statutory categories, it must then be determined whether the claim is directed to a judicial exception (i.e., law of nature, natural phenomenon, and abstract idea) (101 Analysis: Step 2a(Prong 1), and if so, Identify whether there are any additional elements recited in the claim beyond the judicial exception(s), and evaluate those additional elements to determine whether they integrate the exception into a practical application of the exception. (101 Analysis: Step 2a (Prong 2). If additional elements does not integrate the exception into a practical application of the exception, claim still requires an evaluation of whether the claim recites additional elements that amount to an inventive concept (aka “significantly more”) than the recited judicial exception. If the claim as a whole amounts to significantly more than the exception itself (there is an inventive concept in the claim), the claim is eligible. If the claim as a whole does not amount to significantly more (there is no inventive concept in the claim), the claim is ineligible. (101 Analysis: Step 2b). 
The 2019 PEG explains that the abstract idea exception includes the following groupings of subject matter: a) Mathematical concepts b) Certain methods of organizing human activity and c) Mental processes
Analysis
In the instant case, claim 1 is directed to an article of manufacture.

101 Analysis: Step 2a (Prong 1) – Identifying an Abstract Idea
The claims recite the steps of “monitor usage activity… ascertain an existing license ratio … detect a breach…determine a first recommended license count …and cause adjustment of an allocation of one or more licenses … reassign the first client system.” The claim recites an abstract idea that is directed towards a mathematical concept or a mental process. As a mathematical concept, mathematical relations are being assessed based on mathematical calculations. For the mental process, the determinations and assessments about adjusting the licenses are being done by the human mind. There are two possible abstract ideas the current application falls under as claimed. In this case, the lack of availability in required licenses is determined and a user is assigned available licenses. 

101 Analysis: Step 2a (Prong 2) – Identifying a Practical Application
 The claim does recite an additional elements but the elements do not integrate the judicial exception into a practical application. Applicant’s limitations recite “detect a breach….” According to the disclosure(¶ 25), “A license breach may occur when there aren't enough purchases of a license type to cover the necessary assignments of that license type (e.g., to meet the ratio requirement, 30 licenses must be in effect, but only 10 are available).” A “breach” is a lack of availability, and additionally, the disclosure does not recite the ability to “detect”, there is no “detection” of a “breach”, there is a determination of lack of availability to meet a requirement.  Therefore while there was a possibility of the ability to detect a breach might have been an additional element, in this case it is not. As the determination of license availability falls under the abstract idea, and therefore does not integrate the abstract idea into a practical application.
 Additionally, step “cause adjustment of an allocation…” is still a mental step as the action of adjust the allocations does not occur, just the thought to cause adjustment based on the previously determined information. Therefore, based on case law precedent, the claims are claiming subject matter similar to concepts already identified by the courts as dealing with abstract ideas. See Alice Corp. Pty. Ltd., 134 S.Ct. at 2356 (citing Bilski v. Kappos, 561, U.S. 593, 611 (2010)). Mere instructions to apply the exception using generic computer components and limitations to a particular field of use or technological environment do not amount to practical applications.

101 Analysis - Step 2b
Viewed as a whole, instructions/method claims recite the concept of mathematical relation or a metal process. 
Claim 2 further expands on the abstract step in monitoring information
Claims 3 and 9 recites the generic function of receiving information
Claims 4-7 are a mathematical relationships and therefore abstract
Claim 8 is drawn to the abstract idea in assigning licenses
Claim 10 is describes software in a server.
The method claims do not, for example, purport to improve the functioning of the computer itself. Nor do they effect an improvement in any other technology or technical field. Instead, the claims at issue amount to nothing significantly more than an instruction to apply the abstract idea using some unspecified, generic computer.  See Alice Corp. Pty. Ltd., 134 S.Ct. at 2360. Mere instructions to apply the exception using a generic computer component and limitations to a particular field of use or technological environment cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B. The use of a computer or processor to merely automate and/or implement the abstract idea cannot provide significantly more than the abstract idea itself (MPEP 2106.05(I)(A)(f) & (h)). Therefore, the claim is not patent eligible.
Conclusion
The claim as a whole, does not amount to significantly more than the abstract idea itself. This is because the claim does not affect an improvement to another technology or technical filed; the claim does not amount to an improvement to the functioning of a computer system itself; and the claim does not move beyond a general link of the use of an abstract idea to a particular technological environment. 
Accordingly, the Examiner concludes that there are no meaningful limitations in the claim that transform the judicial exception into a patent eligible application such that the claim amounts to significantly more than the judicial exception itself. 
Dependent claims do not resolve the deficiency of independent claims and accordingly stand rejected under 35 USC 101 based on the same rationale.
Dependent claims 2-10 are also rejected. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4 and 6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 recites “set the first recommended license count…the particular license count of the first license type is less than the -3-Application No.: 15/951022 Filing Date:April 11, 2018 particular license count of both the first and second license types times the percentage of the existing license ratio for the first license type.” Claim 6 recites “set the first recommended license count … the particular license count of the first license type is greater than the particular license count of both the first and second license types times the percentage of the existing license ratio for the first license type.” The claim is unclear and indefinite. A mathematical formulation and condition is being explained but the language of the claim is unclear. For example, it is unclear how one derives the number, “the percentage of the existing license ratio”. A ratio reflects a comparison. The total count in a ratio is a one hundred percent; the divide of the ratio can be expressed as a percentage. The language is unclear whether Applicant is attempting to express the ratio as a percentage or if the particular number is somehow taking a percentage of the comparison in the ratio. The claim language is unclear and indefinite.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-4, 6, and 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Gopalan et al. (US 20040088730) (“Gopalan”),  and in view of Shinomiya (US20110066721) (“Shinomiya”).
Regarding claim 1, Gopalan discloses a processor and a memory storing instructions that, when executed by the processor, cause the computer system to: monitor usage activity of a software program by a plurality of client systems connected to a network, wherein the computer system is integrated with the network, wherein the computer system runs monitoring programs configured to coordinate license assignments for the client systems across the network, and wherein coordinating license assignments includes, (Figure 16; ¶ 30, 37, 123, 124, 126, 193, 223, 229, 279, 281, 312-317, 324-328); 
Gopalan - the “preferred” plan offered to Subscribers for confirmation is based on the detailed analysis of the viewing patterns of the subscribers… processing real-time demands comprising checking of Subscriber's SLA compliance, checking of license availability for a movie in a slot, generating FP triggers, and updating license availability... expected demand allocation comprising determining movie-wise distribution of available licenses to meet expected demand of the movie based on near-optimal allocation of plurality of license kinds to meet license-kind Specific pre-defined utilization criterion and further assigning best possible alternate movie to meet the remaining unsatisfied demands based on license availability… Step 1614 receives the Preferred Demand License (PDL) table and Expected Demand License (EDL) table from CSLM containing the consolidated K- and K- allocated licenses and Slot-wise allocated K licenses for each movie… relinquishing licenses and if possible, for Swapping with new licenses based on lower watermark and movie life cycle analyses.  (¶ 30, 37, 123, 229, 317)

ascertain an existing license ratio between a first group of licenses of a first license type and a second group of licenses of a second license type collectively allocated to the plurality of client systems, each of the first and second license types defining different amounts of functionality enabled by the software program(¶ 32, 272-277, 302, 324-328, 343, 347); 
Gopalan - determines the number of licenses to be obtained, K, K, and K respectively, for each license kind BR, BNR, and SNR based on the standard life cycle based movie demand curve. If movie is in its initial and early middle Stages of life cycle, then preference is given to BNR and BR license kinds and if a movie is in its late middle and final Stages, preference is given to SNR and BR license kinds... The order of CCMs in consolidate CPD table is based on the ROI specific ranking of CCMs. Step 4106 generates “d” solutions <k1 1, k1 2, k1 3>, . . . , <kd 1, kd 2, kd 3> randomly as initial population where k1 is the number of bulk reusable license kind, k2 is the number of bulk non-reusable license kind and k3 is the number of single non-reusable license kind. The solution <ki 1, ki 2, ki 3> indicates a hypothesis regarding the total number of licenses that might be required to meet the consolidated demand of all CCMs. (¶ 343, 347)

detect a breach associated with use of the software program by a first client system assigned the first group of licenses, wherein the first license type is assigned as a breach license type (Figure 30; ¶ 279, 280, 291, 346, 348, 353); 
Claim Interpretation- According to the disclosure(¶ 25), “A license breach may occur when there aren't enough purchases of a license type to cover the necessary assignments of that license type (e.g., to meet the ratio requirement, 30 licenses must be in effect, but only 10 are available).” A “breach” is a lack of availability, and additionally, the disclosure does not recite the ability to “detect”, there is no “detection” of a “breach”, there is a determination of lack of availability to meet a requirement. For the purpose of claim interpretation and in light of the specification support, “detect a breach” will be understood to mean a determination that there aren't enough of a license type to cover the necessary assignments of that license type. 
Gopalan - Step 4172 checks whether k licenses needed is greater than k licenses available for the movie under consideration. If more of k. licenses are needed,… a check is made to deter mine if there are any remaining Subscribers with unsatisfied demands… After the completion of bulk license allocation, the remaining licenses for various movie/slot combinations are used to identify and assign alternate movies to the unsatisfied Subscribers expected demands. … a check is made to determine if movie licenses are unavailable for the selected movies…AS preferred demands are demands confirmed by Subscribers, licenses need to be acquired in case Sufficient licenses are not available to meet all the demands in the consolidate preferred demand table. .. indicates that the total available licenses is insufficient to meet the consolidated demand and further, ranks the remaining Solutions based on   (¶ 280, 291, 346, 348, 353)

determine, in response to the detected breach, a first recommended license count for the first group of licenses and a second recommended license count for the second group of licenses based on the monitored usage activity and an expected license ratio between the first and second license types and (Figure 31; ¶ 35, 124, 291, 292, 343);
Gopalan - preferred demand allocation comprising determining movie-wise near optimal license-kind-wise requirement to meet preferred demand of movie based on evaluation of cost and utilization criteria of the license-kind wise requirement…The distribution of available licenses, after the identification of additional licenses to be bought based on watermark analysis, is done in two phases…. The license distribution in Phase II is based on maximally allocating the available number of licenses of BR kind, followed by maximally allocating the available number of licenses of BNR kind, and finally maximally allocating the available number of licenses of SNR kind… the license availability for movies that match backup slots is determined…Step 4018 updates the movie-wise availability K, K, Ka field of MAllocation. Table using the additional licenses to be acquired for the Selected movies.   (¶ 35, 124, 291, 343)

cause adjustment of an allocation of one or more licenses from at least one of the first or second groups of licenses in accordance with the first and second recommended license counts such that the adjusted allocation is in accordance with the monitored usage activity while conforming to the expected license ratio, wherein the adjusted allocation is enforced by the computer system, and wherein -2-Application No.: 15/951022 Filing Date:April 11, 2018 to enforce the adjusted allocation for the first client system, the computer system is configured to: (¶ 36, 266, 293, 296, 297, 355, 357, 358); 
Gopalan - IDLA will also contain licenses borrowed from other CCMs to meet expected demands… Step 3242 increments available licenses in EDL Table as an additional license was received from CSLM, updates “assigned licenses” in IDLA table, checks for license kind migration, updates Subscribers list in IDLA table,… Step 3250 updates “available licenses” and “assigned licenses” in CDLA/IDLA table, checks for license kind migration and updates subscribers list in CDLA/IDLA table… The Swap analysis further determines the number of each kind of licenses to be relinquished based on the life cycle analysis of the movie. (¶ 266, 296, 297, 358)
 
reassign the first client system based on the adjusted allocation, wherein the computer system validates that an administrator has set an option to allow the computer system to automatically reassign client systems based on breaches, wherein the first client system is assigned the second group of licenses as adjusted in the adjusted allocation, and wherein the first client system is configured to use the software program with an amount of functionality defined by the second license type (Figure 10; ¶ 136-151, 156, 195, 224, 361-362). 
Gopalan – The “WP participation (Y/N)” parameter 406 in SLA gives Subscriber an option to participate in weekly planning of movie Schedules…The “Collect data for prediction (Y/N)” parameter 408 allows subscriber to share movie viewing information… Slot Adjustment parameter 430 describes the number of slots by which a subscriber request could be preponed or postponed… FPs are introduced into CVIDS to manage situations arising due to SLA violations and shortage of licenses… these are the activities in which subscriber has favored the system by accommodating System requests. Step 1006 provides multiple positive FP categories. The positive FP category, Non adherence of WP by CCM, is to account for situations such as SLA parameter based slot adjustments, on the confirmed WP by Subscriber, automatically done by the system… the licenses of the movies to be relinquished is Swapped, if possible, with the distributors from whom new licenses are being planned to be acquired.   (¶ 136, 137, 145, 195, 361)

Gopalan does not disclose at least, transitioning a user engaged in a session under a first license type to a second license type based on closure of instances of the software program by other users. 
Shinomiya teaches at least, transitioning a user engaged in a session under a first license type to a second license type based on closure of instances of the software program by other users (¶ 72, 132, 133, 154, 158). 
Shinomiya – the display control unit 139 displays the license type in the list screen so as to enable to distinguish whether the license is changed to the trial version license or the license is initially the trial version license (¶ 132)

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Gopalan(¶ 123), which teaches “zero reject and maximizing of license utilization simultaneously” and Shinomiya(¶ 133),  which teaches “it is possible to change the type of a license at the time of automatic update” in order to enhance convenience of a user for continued use of a licensed product (Shinomiya; ¶ 132, 133).
Regarding claim 2, Gopalan discloses prior to monitoring the usage activity: cause the plurality of client systems to report the usage activity of the software program at the plurality of client systems at various points in time (¶ 123-127).
Regarding claim 3, Gopalan discloses prior to monitoring the usage activity: obtain the expected license ratio from a database (¶ 127, 333).
Regarding claim 4, Gopalan discloses when determining the first recommended license count: determine that a percentage of the existing license ratio for the first license type is greater than a percentage of the existing license ratio for the second license type; set the first recommended license count to a particular license count for the first license type if the particular license count for the first license type is greater than a particular license count of both the first and second license types times the percentage of the existing license ratio for the first license type; and set the first recommended license count to a sum of the particular license count of the first and second license types times the percentage of the existing license ratio for the first license type if the particular license count of the first license type is less than the -3-Application No.: 15/951022 Filing Date:April 11, 2018 particular license count of both the first and second license types times the percentage of the existing license ratio for the first license type (¶ 324-328, 351, 353, 355, 363).   -3-Application No.: 15/951022 Filing Date:April 11, 2018 particular license count of both the first and second license types times the percentage of the existing license ratio for the first license type (¶ 324-328, 351, 353, 355, 363).  particular license count of both the first and second license types times the percentage of the existing license ratio for the first license type (¶ 324-328, 351, 353, 355, 363).  
Claim Interpretation – The claim recites optional language that is not given patentable weight.
Regarding claim 6, Gopalan discloses when determining the first recommended license count: determine that a percentage of the existing license ratio for the first license type is less than a percentage of the existing license ratio for the second license type; set the first recommended license count to a particular license count for the first license type if the particular license count of the first license type is less than a particular license count of both the first and second license types times the percentage of the existing license ratio for the first license type; set the first recommended license count to a sum of the particular license count of the first and second license types times the percentage of the existing license ratio for the first license type if the particular license count of the first license type is greater than the particular license count of both the first and second license types times the percentage of the existing license ratio for the first license type (¶ 324-328, 351, 353, 355, 363).  
Claim Interpretation – The claim recites optional language that is not given patentable weight.
Regarding claim 8, Shinomiya a server computer of a deployment system, the deployment system including the plurality of client systems, and the server computer including: a processor; and a memory including instructions that, when executed by the processor of the server computer, causes the processor to:   reallocate the one or more licenses from the at least one of the first or second groups of licenses in accordance with the first and second recommended license counts (¶ 72, 132, 133, 154, 158).  
Regarding claim 9, Gopalan discloses wherein the server computer is further caused to: receive the first and second recommended license counts over a computer network from an application manager system to adjust the allocation of the one or more licenses (Figure 10; ¶ 136-151, 156, 195, 224, 361-362).  
Regarding claim 10, Gopalan discloses wherein the server computer includes the application manager system (¶ 124-127, 149-154, 214, 215; claim 1, 10, 11, 48, 53, ).
Claim(s) 5, and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Gopalan et al. (US 20040088730) (“Gopalan”),  in view of Shinomiya (US20110066721) (“Shinomiya”) and further in view of Sloan et al. (US2012/0232520) (“Sloan”)
Regarding claim 5, discloses when setting the first recommended license count comprises: the first recommended license count is an integer value (Figure 4A-D, 38B; ¶ 324-328, 351, 353, 355, 363).   Neither Gopalan nor Shinomiya teaches round up the first recommended count to an integer value. Sloan teaches round up the first recommended count to an integer value (¶ 473-477). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Gopalan(¶ 123), which teaches “zero reject and maximizing of license utilization simultaneously”, Shinomiya(¶ 133),  which teaches “it is possible to change the type of a license at the time of automatic update” and Sloan(¶ 473),  which teaches “the option to change the units displayed (e.g., whole units or half units) may be included as a user-selectable setting in the software or firmware”  in order to have proper amount units (Sloan; ¶ 473).
Regarding claim 7, Gopalan discloses when setting the first recommended license count: the first recommended license count is an integer value (Figure 4A-D, 38B; ¶ 324-328, 351, 353, 355, 363).     Neither Gopalan nor Shinomiya teaches round down the first recommended count to an integer value. Sloan teaches round down the first recommended count to an integer value(¶ 473-477). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Gopalan(¶ 123), which teaches “zero reject and maximizing of license utilization simultaneously”, Shinomiya(¶ 133),  which teaches “it is possible to change the type of a license at the time of automatic update” and Sloan(¶ 473),  which teaches “the option to change the units displayed (e.g., whole units or half units) may be included as a user-selectable setting in the software or firmware”  in order to have proper amount units (Sloan; ¶ 473).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Redding (US 7716348) teaches the monitoring usage and determining allocations.
Shimazu, (US20010028603) teaches the license types and the calculations.
Hilerio (US20080243699) teaches changing license type
D’Alo (US20080109241) teaches allocating licenses
Chen (US 9122676) teaches assigning multiple license types

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ILSE I IMMANUEL whose telephone number is (469)295-9094.  The examiner can normally be reached on Monday-Friday 9:00 am to 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NEHA PATEL can be reached on 571-270-1492.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ILSE I IMMANUEL/Primary Examiner, Art Unit 3685